LEBLOND, J.
The state on relation of C. C. Crabbe, filed a petition against the Lincoln Housing Association and certain directors in the Hamilton Common Pleas, praying for a dissolution and for a receiver to take charge of and wind up its business. It was found that the Association was operating in contravention of the building and loan code provision; and a receiver was appointed and the corporation was ordered dissolved.
A like action against the Estate Building and Loan Association resulted in a similar judgment and decree. The receiver of the latter Association filed an intervening petition setting forth that an agreement was entered into whereby the latter would accept as members those who held certificates in the former Association.
It was also alleged that money was agreed to be paid into the Estates Association by the Lincoln Housing for those payments already made by certificate holders. That certain deposits were transferred, the amount of credits being $14,984.50, of which the Lincoln Housing paid the Estate Association $1,169. The intervening petitioner claimed $13,815.50, this claim having been rejected by the receiver of the Lincoln Housing Association.
The Lincoln Housing receiver demurred, and averred that the contract set forth by the Estate receiver was ultra vires. The demurrer wa sheld in abeyance and testimony offered but no proof of the contract resulted. The only witnesses called were state inspectors who testified that the Lino°^ Housing stockholders naü paiu certain amounts on their stock, and th'ejsr pames subsequently ¡appeared in the! books of the Estate Assoc. The Court held:
1. It is not necessary to pass upon the question of ultra vires as raised by the de*633murrer; but building and loan association carrying on a legitimate business under the buliding and loan code do not have authority to enter into a contract as above set forth.
Attorneys — Taft, Stettinius & Hollister for receiver of Estate Assoc; Heintz & Heintz for receiver of Lincoln Assoc.; all of Cincinnati.
2. Nowhere in the building and loan chapter is power given to such associations to transfer in bulk, their deposits to some other association.
3. The policy of the law is to treat the deposits as the property of the stock holders and not of the association, as is indicated by 9675 GC. which requires stockholders to list as credits for taxation the true value of their shares in money.
4. The receiver of the Lincoln Housing Assoc, could not allow the claim of the intervening petitioner for the sum total of amounts paid to the Lincoln Assoc, by these stockholders; and at the same time allow the claims of the indiviudal stockholders for the amount each one had paid.
Judgment dismissing the intervening petition.